—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 21, 1998, convicting him of criminal possession of stolen property in the fifth degree and jostling, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court’s Sandoval ruling was a provident exercise of discretion. The court balanced the relevant factors and formulated an appropriate compromise (see, People v Walker, 83 NY2d 455, 458-459; People v Sandoval, 34 NY2d *544371). O’Brien, J. P., Friedmann, Florio and Schmidt, JJ., concur.